DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 17-20 are directed to a method non-elected without traverse in the Response to Arguments filed 04/12/2022.  Accordingly, claims 17-20 have been cancelled.

Allowable Subject Matter
Claims 11-16 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “wherein the second electrostatic protection wire comprises a first set of second electrostatic protection branches arranged along a vertical direction and a second set of second electrostatic protection branches arranged along a horizontal direction, each of the first set of the second electrostatic protection branches having one end directly connected to a corresponding bonding terminal and the other end directly connected to a corresponding one of the second set of the second electrostatic protection branches,” as recited in claim 11.
Matsumoto et al. (US 20050195338 A1, hereinafter Matsumoto), the closest reference, discloses an array substrate, (FIG. 5) comprising: a substrate; (substrate 1) a plurality of groups of bonding terminals (at least extension lines 41 and pads 42) located on the substrate and arranged in parallel; a first electrostatic protection wire (outermost wire 7) located on a marginal region of the substrate; and a second electrostatic protection wire (innermost wire 7) located on the substrate, wherein each group of bonding terminals is electrically connected to the first electrostatic protection wire via the second electrostatic protection wire (See FIG. 5) 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812